Citation Nr: 1009443	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  09-10 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $8,251.50, to include 
validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to May 1959 
and from November 1962 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Committee on Waivers and 
Compromises (Committee) at the Milwaukee, Wisconsin Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was incarcerated in the Alabama Department of 
Corrections prison system for a felony conviction beginning 
on November 28, 2005.

2.  On a form submitted by the Veteran in December 2007, he 
informed the RO that he was divorced in November 2002.

3.  On February 25, 2008, VA adjusted payment of the 
Veteran's compensation award by reason of his status as an 
incarcerated Veteran, retroactively effective January 28, 
2006, and by reason of his divorce, retroactively effective 
December 1, 2002.

4.  The Veteran received VA compensation benefits to which he 
was not entitled for the period from December 1, 2002, to 
February 24, 2008, resulting in an overpayment of benefits 
calculated in the amount of $8,251.50.

5.  There is no indication of fraud, misrepresentation, or 
bad faith on the part of the Veteran in the creation of the 
debt due to overpayment in the amount of $8,251.50.

6.  The Veteran was at fault in the creation of this debt in 
failing to report his incarceration in a timely manner and 
failure to report his divorce in a timely manner; any VA 
fault in the creation of this debt is far outweighed by the 
fault of the Veteran.

7.  A waiver of repayment of this debt would result in unfair 
enrichment to the Veteran; recovery of this overpayment will 
not subject him to undue hardship.

8.  Denial of the waiver would not defeat the purpose of the 
award of VA benefits.

9.  There is no indication that the Veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the additional benefits received.


CONCLUSION OF LAW

The requirements for waiver of recovery of an overpayment of 
VA compensation benefits calculated in the amount of 
$8,251.50 have not been met.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered VA's duty to inform the Veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that those provisions pertaining to 
VA's duties to notify and to assist do not apply to Chapter 
53 of Title 38 of the United States Code, and questions 
pertaining to the waiver of recovery of an indebtedness due 
VA.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).

II.  Analysis

In an April 1987 rating decision, the Veteran was awarded 
compensation benefits at the 30 percent rate, effective 
August 1, 1986.

An August 1992 letter from the RO to the Veteran indicated 
that he was being paid additional benefits for his spouse and 
child.  He was informed that he must notify VA immediately if 
there was any change in the number or status of his 
dependents.  Failure to promptly notify VA of a dependency 
change would result in the creation of an overpayment on the 
Veteran's account.

A note in the claims file dated in September 2006 shows that 
the Veteran's power of attorney visited the RO and provided 
information that the Veteran was incarcerated in Alabama.

Documentation from the Alabama Department of Corrections 
dated in July 2007 shows that the Veteran was incarcerated 
beginning on November 28, 2005.  He was scheduled to be 
released on April 19, 2010.

In a July 2007 letter, the RO informed the Veteran that it 
proposed to reduce his VA benefits payments due to his 
incarceration for conviction of a felony.

In December 2007, the Veteran submitted a Declaration of 
Status of Dependents and indicated that he had divorced his 
wife in November 2002.

In a January 2008 written statement, the Veteran detailed his 
expenses for the last two years and asked for a waiver of the 
overpayment.

In a February 2008 decision, the RO reduced the Veteran's 
compensation benefits due to his incarceration for more than 
60 days after conviction of a felony, effective January 28, 
2006, and due to his divorce, effective December 1, 2002.

A March 2008 Financial Status Report indicates that the 
Veteran's monthly income was $2,775.50, and his monthly 
expenses were $2,712.00.  He reported debt totaling $85,200 
include debt for credit cards and lawyer's fees. 

In a July 2008 decision, the Committee denied the Veteran's 
request for a waiver of overpayment.  The Committee 
determined that the Veteran was at fault in the creation of 
the debt, and it was fair and equitable for the Veteran to 
repay the debt.

An October 2008 Financial Status Report shows that the 
Veteran reported monthly income of $3,000 and yearly expenses 
of $12,000.  He reported debt, including for credit cards, 
totaling $90,000 with payments due of $3,030 per month.

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation, 
education educational assistance benefits and subsistence 
allowance, insurance benefits, burial and plot allowances, 
clothing allowance, and automobile or other conveyance and 
adaptive equipment allowances.  38 C.F.R. § 1.956(a).  The 
effective date of a reduction of pension or compensation by 
reason of marriage, annulment or divorce on or after October 
1, 1982, or death of a dependent of a payee, shall be the 
last day of the month in which such marriage, annulment, 
divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) (West 
2002); 38 C.F.R. § 3.501(d)(2) (2009).

Pursuant to 38 U.S.C.A. § 5313(a)(1)(A) (West 2002), an 
incarcerated veteran with a service-connected disability 
rated at 20 percent or more shall be paid compensation at the 
rate of 10 percent, payable under 38 U.S.C.A. § 1114(a) (West 
2002 & Supp. 2009).  The effective date of a reduction of 
pension or compensation by reason of incarceration of the 
payee shall be on the 61st day of such incarceration.  38 
U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2009).

The Veteran was in receipt of VA disability benefits due to 
service-connected disabilities at the 30 percent rate since 
August 1986.  Beginning in August 1992, the Veteran also 
received benefits for his spouse.  The record shows that he 
was informed in August 1992 that he should notify VA if there 
was any change in the status of his dependents.

In December 2007, the Veteran informed VA that he had 
divorced his spouse in November 2002.  This was the first 
notice provided to VA.  Therefore, the Veteran continued to 
receive benefits for his dependent spouse for five years 
while he was unmarried.

The evidence of record shows that the Veteran was 
incarcerated beginning on November 28, 2005.  VA was informed 
by the Veteran's power of attorney that the Veteran was 
incarcerated in September 2006 and received verification of 
this information from the Alabama Department of Corrections 
in July 2007.  Therefore, the Veteran continued to receive 
full payment at the 30 percent rate from January 28, 2006 
(the 61st day of his incarceration) until February 2008, when 
his benefits were reduced.

The Board notes that the Veteran has not contested the 
validity of the creation of the debt.  Nevertheless, the 
Board has considered the evidence of record and finds that 
the debt was validly created.  See Schaper v. Derwinski, 1 
Vet. App. 430, 437 (1991).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (the Veteran) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the Veteran; (5) the unjust enrichment of 
the Veteran; and (6) whether the Veteran changed position to 
his detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The responsibility in the 
creation of the overpayment of benefits rests entirely with 
the Veteran, inasmuch as it was due to his failure to notify 
the RO of his incarcerated status and his divorced status.  
The Board notes the Veteran's contentions that he was wrongly 
convicted.  However, the fact remains that the Veteran is 
incarcerated for more than 60 days due to conviction of a 
felony.  If his conviction is subsequently overturned on 
appeal, any compensation withheld will be restored to the 
Veteran.  38 C.F.R. § 3.665(m).  

While it is not unreasonable to assume that he would have 
been unable to have the opportunity to immediately notify VA 
of his new status as an inmate, he nevertheless thereafter 
had ample opportunity as a prisoner to notify VA of his 
incarceration.  He was receiving monthly payments by VA at 
the full 30 percent rate.  There was some delay in reducing 
the Veteran's payments due to obtaining confirmation of the 
incarceration.  However, on balance, the fault of the Veteran 
outweighs the fault of VA, since it was his responsibility to 
notify VA of his incarcerated status.  He did not.  Thus, the 
Board finds that he bears primary fault in the creation of 
the overpayment due to incarceration.

Furthermore, the Board notes the Veteran's contention that he 
was not aware that he was receiving additional VA payments 
for his dependent spouse.  However, the evidence shows that 
the Veteran submitted paperwork in 1992 to have his spouse 
added as a dependent, and he was informed in August 1992 that 
he was being paid increased benefits on this basis.  He was 
also told that he was to immediately inform VA if his 
dependency status changed.  Therefore, the Board finds that 
he bears primary fault in the creation of the overpayment due 
to divorce.

In any event, with respect to the third element, whether the 
Veteran would be subjected to undue hardship if the debt were 
recovered, the Veteran's Financial Status Reports (VA Form 
5655) dated in April and October 2008) show that his monthly 
expenses totaled less than his monthly income, leaving an 
adjusted balance of $63.00 per month in April and $1,900 per 
month in October, indicating that monthly income exceeded 
monthly expenses.  Furthermore, those expenses included 
payments to credit cards.  In this regard, it is noted that, 
as the overpayment of compensation benefits is a valid debt 
to the government, there is no reason that the Veteran should 
not accord VA the same consideration that he accords his 
other creditors.  There is no indication that enforcing the 
debt owed by the Veteran for the overpayment of VA 
compensation benefits would prevent him from providing 
himself with the basic necessities of life, particularly 
since he is currently incarcerated, and his basic necessities 
are provided by the Alabama Department of Corrections.  
Therefore, the Board finds that collection of this debt would 
not subject the Veteran to undue hardship.

After weighing all of the enumerated factors, the Board finds 
that total recovery of the overpayment does not violate the 
principles of equity and good conscience.  As discussed 
above, the Veteran is significantly at fault for creating the 
overpayment.  In balancing the fault based on the 
circumstances in this case, the Veteran's fault was clearly 
more significant.  It has not been shown that recovery of the 
debt, especially if it were done in reasonable monthly 
installments, would create an undue hardship or defeat the 
purpose of his VA benefits.  VA compensation benefits are 
intended to supplement income from employment, to the extent 
that the service-connected disabilities impact employment.  
Since the Veteran is in prison, he is not employed and, as 
noted above, his basic necessities are provided.  Therefore, 
recovering the overpayment would not defeat the purpose of 
the VA benefits.  Waiver of the debt would result in his 
unjust enrichment.  Furthermore, there is no evidence of 
detrimental reliance on the part of the Veteran for the 
overpayment received.

Lastly, the Veteran has mentioned that his retirement 
payments from the Department of Defense (DOD) should be 
adjusted because of the change in his VA benefits that 
created the overpayment.  He contends that if DOD had been 
informed of this change, DOD would have paid him his 
retirement benefits in lieu of the overpaid benefits.  The 
Board acknowledges this assertion and points out that a 
letter dated in May 2008 shows that correspondence was 
exchanged between DOD and VA.  Furthermore, DOD retirement 
information submitted by the Veteran and received by the RO 
in March 2009 show that the adjustment to his VA waiver was 
made.  Also, the Board points out that DFAS is the accounting 
firm of the Department of Defense (DoD) and is an executive 
department wholly separate from VA.  

As the preponderance of the evidence is against his claim for 
a waiver of recovery of overpayment, the "benefit-of-the-
doubt" rule does not apply and the appeal must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $8,251.50, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


